[Logo - American Funds®] Prospectus Supplement January 1, 2009 For the following funds with currently effective prospectuses, prospectus addenda and retirement plan prospectuses dated February 1, 2008 — January 1, AMCAP Fund,®Inc. American Balanced Fund,®Inc. American High-Income Municipal Bond Fund,®Inc. American High-Income TrustSM American Mutual Fund,®Inc. The Bond Fund of America,SMInc. Capital Income Builder,®Inc. Capital World Bond Fund,®Inc. Capital World Growth and Income Fund,SMInc. The Cash Management Trust of America® EuroPacific Growth Fund® Fundamental Investors,SMInc. The Growth Fund of America,®Inc. The Income Fund of America,®Inc. Intermediate Bond Fund of America® International Growth and Income Fund,SMInc. The Investment Company of America® Limited Term Tax-Exempt Bond Fund of AmericaSM The New Economy Fund® New Perspective Fund,®Inc. New World Fund,SMInc. Short-Term Bond Fund of America,SMInc. SMALLCAP World Fund,®Inc. The Tax-Exempt Bond Fund of America,®Inc. The Tax-Exempt Fund of California® The Tax-Exempt Fund of Maryland® The Tax-Exempt Fund of Virginia® The Tax-Exempt Money Fund of America,SMInc. U.S.
